Citation Nr: 0420896	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left ankle fusion with iliac bone graft and 
osteomyelitis.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
February 1949 and from July 1950 to February 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The veteran testified before the undersigned Veterans Law 
Judge in January 2004.  At the hearing the veteran submitted 
additional medical records, along with a waiver of RO review 
of those records.

The reopened claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for left ankle fusion with iliac bone 
graft and osteomyelitis is addressed in the REMAND below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1997, the 
RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left ankle fusion.

2.  In November 2001, the claimant undertook to reopen his 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left ankle fusion with iliac bone graft and 
osteomyelitis.

3.  Evidence received since the May 1997 final rating 
decision includes evidence not previously submitted to agency 
decisionmakers, which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for left ankle fusion 
with iliac bone graft and osteomyelitis.


CONCLUSIONS OF LAW

1.  The unappealed May 1997 RO decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle fusion is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for left ankle fusion with iliac bone graft and 
osteomyelitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
In light of the favorable determination contained herein 
reopening the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for left ankle fusion with iliac bone 
graft and osteomyelitis, further development with regard to 
the duties to notify and assist would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

38 U.S.C.A § 1151 provides that, where a veteran suffers a 
disability or aggravation of a disability by reason of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.  See also 38 
C.F.R. § 3.800.  Amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  Therefore, as the veteran filed his claim 
in November 2001, this claim must be decided under the 
current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for left ankle fusion was denied by the 
May 1997 rating action.  The veteran did not submit a notice 
of disagreement and the May 1997 rating decision is final.

In November 2001, the veteran requested that his claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle fusion with iliac bone graft and osteomyelitis be 
reopened.

In an October 2002 rating action, the RO reopened the 
veteran's claim for left ankle fusion with iliac bone graft 
and osteomyelitis.  While the RO has adjudicated the issue on 
a de novo basis, the Court has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim for left ankle fusion with iliac bone graft 
and osteomyelitis.  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means existing evidence not 
previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sough to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence of record prior to the May 1997 final rating 
decision did not include a clinical opinion that the veteran 
had a disability of the left leg which was etiologically 
related to his VA left ankle fusion surgery.  The newly 
submitted evidence contains an August 2002 letter from a VA 
physician.  This physician stated that the veteran had 
osteomyelitis that had been caused by the fusion surgery to 
the veteran's left ankle in 1983.  This newly submitted 
evidence provides one of the elements for the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle fusion with iliac bone graft and osteomyelitis.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for left ankle fusion 
with iliac bone graft and osteomyelitis.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for left ankle fusion with iliac bone 
graft and osteomyelitis, is granted.


REMAND

The Board's determination above reopened the veteran's claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
left ankle fusion with iliac bone graft and osteomyelitis.  
The veteran has stated that his ankle surgery was unnecessary 
and should not have been performed.  The record indicates 
that the veteran brought a tort claim against the VA due to 
this surgery.  Since negligence, fault, etc. are requirements 
necessary for a successful 38 U.S.C.A. § 1151 claim, the RO 
should attempt to obtain the documents associated with that 
tort claim.

At the January 2004 hearing before the undersigned Veterans 
Law Judge the veteran testified that he had been awarded 
Social Security Disability benefits in the early 1990's.  The 
Social Security Administration medical records should be 
obtained and considered.

The Board notes that private medical records in December 1982 
indicate that X-rays of the veteran's left ankle were normal.  
Since there is some indication that the veteran may have had 
a normal left ankle shortly before he received the February 
1983 left ankle surgery, the Board is of the opinion that a 
VA medical opinion should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Social 
Security Administration and request 
copies of the medical records used to 
determine that the veteran was entitled 
to Social Security disability benefits.

2.  The RO should take the steps 
necessary to obtain the documents 
relating to the veteran's tort claim 
against the VA relating to his left ankle 
surgery.

3.  When the above actions have been 
accomplished, the RO should arrange for 
the veteran's claims file to be examined 
by the appropriate VA specialist.  (a) 
The examiner is specifically requested to 
provide an opinion as to whether the left 
ankle fusion with iliac bone graft should 
have been performed at all.  (b) The 
examiner is requested to offer an opinion 
as to whether the veteran has 
osteomyelitis of the left leg that was 
not a necessary consequence of VA medical 
or surgical treatment rendered in 1983.  
(c) An opinion should be provided as to 
whether it is at least as likely as not 
(i.e., at least a 50-50-probability) that 
the osteomyelitis was proximately caused 
by carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
the VA in providing left ankle treatment 
or by an event that was not reasonably 
foreseeable or whether such an etiology 
or relationship is less than likely 
(i.e., less than a 50-50 probability).  A 
complete rationale for all opinions 
expressed should be provided.  

4.  After providing the veteran the 
opportunity to submit any additional 
evidence, the RO should adjudicate the 
veteran's claim de novo.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must include 
consideration of all evidence submitted 
since the December 2002 statement of the 
case, and should recite all the 
applicable laws and regulations. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



